
	
		II
		110th CONGRESS
		1st Session
		S. 2012
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the U.S. Troop Readiness, Veterans' Care,
		  Katrina Recovery, and Iraq Accountability Appropriations Act, 2007, to extend
		  the period of emergency financial assistance to certain individuals and
		  entities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Agricultural Emergency Financial
			 Assistance Act of 2007.
		2.Emergency
			 financial assistanceSections
			 9001(a) and 9002 of the U.S. Troop Readiness, Veterans' Care, Katrina Recovery,
			 and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28; 121 Stat.
			 211) are each amended by striking February 28, 2007 each place
			 it appears and inserting December 31, 2007.
		
